Case 9:20-cv-00049-RC-KFG Document 12 Filed 07/01/20 Page 1 of 3 PageID #: 106



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                  LUFKIN DIVISION

RICHARD TABLER,                                       §
     Plaintiff,                                       §
                                                      §
v.                                                    §           CIVIL ACTION NO. 9:20-cv-00049
                                                      §
LORIE DAVIS,                                          §
        Defendants.                                   §


 DEFENDANT LORIE DAVIS’S UNOPPOSED MOTION FOR EXTENSION OF TIME
 TO REPLY TO PLAINTIFF’S REPSONSE TO DEFENDANT’S MOTION TO DISMISS


        Defendant Lorie Davis, Director of the Texas Department of Criminal Justice—Correctional

Institutions Division (TDCJ-CID), as sued in her official capacity, filed this motion to dismiss

pursuant to 12(b)(1) and 12(b)(6) of the Federal Rules of Civil Procedure on May 27, 2020. ECF No.

9. Plaintiff filed an unopposed motion for extension of time to file a response on June 8, 2020, which

was granted. ECF No. 10. Plaintiff filed his response in opposition on June 24, 2020. ECF No. 11.

  Motion for an Extension of Time to Reply to Plaintiff’s Response in Opposition to
                          Defendant’s Motion to Dismiss.

        Defendant seeks a brief, two-week extension to July 15, 2020, to file her reply to Plaintiff’s

response in opposition to Defendant’s Motion to Dismiss. Undersigned counsel has been under

several large deadlines and has been out of state where there is not reliable internet service since June

26, 2020. Undersigned counsel will return July 6, 2020, and has a mediation scheduled for July 10,

2020. This extension will not create a significant impact on judicial proceedings, and this request is

not for dilatory purposes; rather, it is in good faith to ensure judicial efficiency.
Case 9:20-cv-00049-RC-KFG Document 12 Filed 07/01/20 Page 2 of 3 PageID #: 107




                                       Conclusion

       Defendant Davis prays this Court grant her motion for extension of time, making the

reply due July 15, 2020.

                                             Respectfully submitted.

                                             KEN PAXTON
                                             Attorney General of Texas

                                             JEFFREY C. MATEER
                                             First Assistant Attorney General

                                             RYAN L. BANGERT
                                             Deputy First Assistant Attorney General

                                             DARREN L. MCCARTY
                                             Deputy Attorney General for Civil
                                             Litigation

                                             SHANNA E. MOLINARE
                                             Chief, Law Enforcement Defense Division

                                             /s/ Briana M. Webb
                                             BRIANA M. WEBB
                                             Assistant Attorney General
                                             Texas State Bar No. 24077883
                                             Briana.webb@oag.texas.gov

                                             Law Enforcement Defense Division
                                             Office of the Attorney General
                                             P. O. Box 12548, Capitol Station
                                             Austin, Texas 78711
                                             (512) 463-2080 / Fax No. (512) 370-9814

                                             Attorneys for Defendant Davis




                                        Page 2 of 3
Case 9:20-cv-00049-RC-KFG Document 12 Filed 07/01/20 Page 3 of 3 PageID #: 108



                                     Certificate of Conference
       I, Briana M. Webb, Assistant Attorney General of Texas, do hereby certify that I contacted

Plaintiff’s counsel, David Lane, Reid Allison and Richard Burr via email on July 1, 2020. I also called

David Lane’s office line and left a voicemail. They are unopposed to this motion.

                                                   /s/ Briana M. Webb
                                                   BRIANA M. WEBB
                                                   Assistant Attorney General




                                       Certificate of Service
       I, Briana M. Webb, Assistant Attorney General of Texas, do hereby certify that a true and

correct copy of the above and foregoing has been served via ECF/PACER to all counsel of record

on July 1, 2020.

                                                   /s/ Briana M. Webb
                                                   BRIANA M. WEBB
                                                   Assistant Attorney General




                                             Page 3 of 3
